Citation Nr: 1143379	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-25 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased rating for right shoulder dislocation with degenerative changes, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for contraction headaches with recurrent myalgia and cervical paravertebral muscles, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

In this regard, the Board acknowledges that the RO has not adjudicated the issue of entitlement to a TDIU.  However, a TDIU claim is considered part of an increased rating claim when such claim is raised by the record.  The United States Court of Appeals for Veterans Claims (Court) has held that, when a TDIU issue is raised by the evidence of record, the Board must adjudicate the issue as part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In the current appeal, the Veteran has repeatedly asserted since 1985 that he cannot work due to his headache and right shoulder disabilities.  As such, the TDIU issue is properly before the Board. 

Further review of the claims folder indicates that, in October 2011, more than twenty years after the May 1989 rating decision that increased the right shoulder disability evaluation to 10 percent, the Veteran's representative filed an informal claim for an earlier effective date.  Where a rating decision that established an effective date becomes final, an earlier effective date can only be established by a request for a revision of that decision based on CUE.  There is no "freestanding" earlier effective date claim that could be raised at any time.  See Rudd v. Nicholson, 20 Vet. App. 296, 299 (2006).  Accordingly, there is no issue to refer to the agency of original jurisdiction for consideration.  

The issues currently on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran, through his own statements as well as through arguments presented on his behalf by his representative, has indicated that the frequency and severity of his headache and right shoulder disabilities have worsened.  Thus, because the Veteran maintains that these disabilities have worsened since his last VA examination in August 2007, a new VA examination should be provided to assess the current severity of these service-connected disorders.  38 C.F.R. § 3.159(c).

Further, at the August 2007 VA examination, the Veteran reported that he was receiving disability benefits from the Social Security Administration (SSA).  The SSA decision awarding such benefits, as well as the medical records used in support of that determination, are not of record.  The duty to assist extends to obtaining SSA records where they are relevant to the issue under consideration.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).

Moreover, with regard to the TDIU issue, the Veteran maintains that he is unemployable because of service-connected disabilities.  [The Veteran's only service-connected disabilities are his service-connected headache and right shoulder disorders.]  On remand, a medical opinion addressing the Veteran's current employability status should be obtained. 

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a Veterans Claims Assistance Act of 2000 notice letter pertaining to the issue of entitlement to a TDIU.  

2. Obtain from the SSA copies of the decision awarding disability benefits to the Veteran, as well as the medical records relied upon in support of that decision.  Copies of all such available records should be associated with the claims folder.  

3. Then, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected contraction headaches with recurrent myalgia and cervical paravertebral muscles.  All indicated examinations and testing should be performed.  The claims folder, including all newly obtained evidence and a copy of this remand, must be made available to the examiner for review.  

All pertinent pathology shown on examination should be annotated in the evaluation report.  Following an interview with the Veteran and a physical examination of him, the examiner should discuss the frequency of any prostrating attacks in the past year and should express an opinion as to whether such headaches are productive of severe economic inadaptability.  

Also, the examiner should discuss the effect of the Veteran's service-connected headaches on his ability to obtain and to maintain employment, regardless of his age.  

Rationale should be provided for all opinions expressed.  

4. Also, schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected right shoulder dislocation with degenerative changes.  All indicated examinations and testing should be performed.  The claims folder, including all newly obtained evidence and a copy of this remand, must be made available to the examiner for review. 

All pertinent pathology shown on examination should be annotated in the evaluation report.  Following an interview with the Veteran and a physical examination of him, the examiner should provide the ranges of motion, ankylosis, and other pathology (including, but not limited to, clavicle, scapula, and humerus impairment) associated with the right shoulder disability.  

The examiner should also discuss whether the Veteran's right shoulder exhibits weakened movement, excess fatigability, or incoordination that is attributable to the applicable service-connected disorder.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his right shoulder repeatedly over time.

Also, the examiner should discuss the effect of the Veteran's service-connected right shoulder disability on his ability to obtain and to maintain employment, regardless of his age.  
Rationale should be provided for all opinions expressed.  

5. Then, readjudicate the claims on appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

